 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDtory employees, and coordinators ,4 employed in departments 70, 71,72, 73, 74, and 77 of the Employer's Poughkeepsie, New York, plant,excluding the leader-methods engineer, all production and mainte-nance employees, cafeteria employees, office and clerical employees,executives, guards, professional employees, all other employees at theplant, and all supervisors as defined in the Act, constitute a unit ap-propriate for the purpose of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4The parties agreed that one coordinator, employed in the tool-design department, shouldbe included as a technical employee.They disagreed as to the status of the other coordi-nator, assigned to the time-study department, who the Employer contends is a professionalemployee.As the record does not show that the second coordinator differs in any respectfrom the tool-design coordinator, admittedly a technical employee, or that he has higherqualifications than other time-study employees found not to be professionals, both coordi-nators are included in the unit.PHILADELPHIA ORCHESTRAASSOCIATIONand I.RAYMOND KREMERPHILADELPHIA MUSICAL SOCIETY,LOCAL 77, AMERICAN FEDERATION OFMUSICIANSand I.RAYMOND KREMER.Cases Nos. 4-CA-219 and4-CB-35.December14,1951Decision and OrderOn April 25, 1951, Chief Trial Examiner William R. Ringer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent Union had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.He also found that the Re-spondent Association had not engaged in and was not engaging in theunfair labor practices alleged in the complaint and recommended thatthe complaint against the Respondent Association be dismissed.Thereafter I. Raymond Kremer, the charging party, and the GeneralCounsel filed exceptions and briefs.The Respondent Association fileda brief opposing the exceptions of the General Counsel and of Kremer.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case.,The Respondent Union's request for oral argument is hereby denied as the record, andthe exceptions and brief, in our opinion, adequately present the issues and the position ofthe parties.97 NLRB No. 80. PHILADELPHIA ORCHESTRA ASSOCIATION549The Respondent Association is a nonprofit corporation engaged inoperating and maintaining the Philadelphia Symphony Orchestra.During its regular 1949 season, the Respondent Association receivedabout $328,000 for 72 concerts*given by the orchestra within the Com-monwealth, and about $252,000 for 59 concerts given outside the Com-monwealth.Also during 1949, the orchestra broadcast 8 concerts overthe national network of the Columbia Broadcasting System, for whichthe Respondent Association received $20,000.These broadcasts werenot sponsored by a commercial firm but were featured as public servicebroadcasts by the Columbia Broadcasting System.For several yearsthe orchestra has made recordings in Philadelphia for Columbia Rec-ords, Inc.During 1949 the Respondent Association received approxi-mately $160,000 in royalties on recordings, of which approximately$10,000 were attributable to records made during 1949.While we are of the opinion that under recent court decisions theBoard may constitutionally assert jurisdiction in this matter,' we arenot convinced that it would effectuate the purposes of the Act to do so.The effect on interstate commerce of the activities of a nonprofit or-ganization like the Respondent Association, devoted to the presenta-tion of musical performances of artistic merit, is too remote to warranttaking jurisdiction in a field where we have not previously asserted it.3Accordingly, we shall dismiss the complaint against both Respondents.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint against the Respondents,Philadelphia Orchestra Association and Philadelphia Musical So-ciety, Local 77, American Federation of Labor, be, and it hereby is,dismissed.IntermediatpReportSTATEMENT OF THE CASEThis proceeding arises under Sections 8 (a) (3) and 8 (a) (1) and Sections8 (b) (2) and 8 (b) (1) of the Labor Management Act of 1947,' herein calledthe Act.On April 4, 1949, I. Raymond Kremer, as attorney for Clarence 0. Karella,filedwith the Regional Director for the Fourth Region of the National LaborRelations Board,herein called the Board, a charge in Case No.4-CA-219 alleg-ing that Philadelphia Orchestra Association, herein called the Orchestra, hadviolated Section 8 (a) (3) and 8(a) (1) of the Act, and a charge in Case No.s liuardella v. Chandler,172 F.2d 402(C. A. 2, 1949) ;Ring v. Spina,148 F 2d 641(C. A. 2, 1945).a SeeThe Trustees of Columbia University in the City of New York,97 NLRB 4241The National Labor Relations Act as amended by Public Law 101,Chapter 120, 80th.Congress,let Sess.986209-52-vol. 9T--36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARD4-CB-35, alleging that Philadelphia Musical Society, Local 77, herein called theUnion, American Federation of Musicians,herein called the Federation, hadviolated Section 8 (b) (2) and 8 (b) (1) (A) of the Act. On September 13,1949, the two cases were consolidated and on said date the General Counsel of theBoard by said Regional Director issued a complaint in the consolidated casesalleging violations of Section 8 (a) (3) and 8 (a) (1) by the Orchestra and ofSections 8 (a) (2) and 8(b) (1) (A) by the Union.The complaint, after alleging the corporate nature of the Orchestra, the inter-state character of the Orchestra's business of conducting orchestral concerts, andthe status of the Union as a labor organization particularly, alleged the com-mission of unfair labor practices as follows :1.By the Orchestra, violation of Section 8 (a) (3) by, on or about April 24,1949, terminating the employment of Clarence O. Karelia and not thereafterreinstating him, for the reason "that he was not, did not become, and was notaccepted as, a member in good standing of the Union" ;2.By the Orchestra, violation of Section 8 (a) (1), by such termination ofemployment and nonreinstatement ;3.By the Union, violation of Section 8 (b) (2), by, since September 20, 1948,coercing, threatening, and inducing the Orchestra to terminate the employmentof Karelia and not to reinstate him, thereby attempting to cause and causingthe Orchestra to discriminate against Karelia in violation of Section 8 (a) (3) ;4 By the Union, violation of Section 8 (b) (1) (A), by, since September 20,1948, directing,instructing,and threatening Karelia against continuing in theemploy and performing services for the Orchestra.The answer of the Orchestra denied any tendency of the alleged unfair laborpractices to lead to labor disputes burdening or obstructing commerce and- thefree flow of commerce, admitted that the Union "threatened and attempted tocoerce" the Orchestra to terminate Karelia's employment, denied that theOrchestra was thereby caused to terminate such employment, denied thatKarella's employment was terminated but alleged that it expired by the termsof his contract at the end of the season and that a new contract was not enteredinto by the Orchestra with Karelia for the reason that "his services as a memberof the Philadelphia Orchestra were not satisfactory to its director."The answer of the Union denied substantial tendency to interfere with inter-state commerce, denied in substance the allegations affecting it, and alleged thatKarelia's termination was the result of expiration of his contract and was notinduced by the Union.Pursuant to notice, a hearing was held in Philadelphia, Pennsylvania, on Oc-tober 11, 13, and 14, 1949, before William R. Ringer, the undersigned TrialExaminer, duly designated to conduct such hearing.Each party was representedby counsel who participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence pertinent tothe issues was afforded all parties.Opportunity was afforded for oral argumentand for filing briefs with the Trial Examiner.Oral argument was made bycounsel for each party,and all parties waived the filing of briefs.Upon the entire record in the case and from his observation of the witnesses;the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE ASSOCIATIONThe Philadelphia Orchestra'Association is a nonprofit corporation, 'organizedand existing under the laws of the'Commonwealth of Pennsylvania,with itsprincipal office and place of business in the city of Philadelphia, Pennsylvania. PHILADELPHIA ORCHESTRA ASSOCIATION551At all times involved in this case it has been engagedin maintaining,conducting,and operating an orchestra. During the period involved in this case the Orchestraconsisted of 102 musicians under the musical direction of Eugene Ormandy. Ithas a schedule of concerts during the regular season commencing in October.and ending in April and ordinarily has some postseason tours in the UnitedStates.During the summer of 1949, it traveled to England in May and June.During the years the Orchestra has built up a schedule of concerts in Phila-delphia, and other cities, and regularly returns each year to these cities.Duringthe season of 1948-1949, the Oichestra gave 66 concerts in Philadelphia, 6 con-certs in Pennsylvania outside of Philadelphia, and 59 concerts in States otherthan Pennsylvania during the regular season.The record does not show exactfigures asto receipts from these various concerts, but approximately the amountreceived from concerts in the State of Pennsylvania is $328,000 and from con-certs outside Pennsylvania, $252,000.On the tours of the Orchestra the entirepersonnelordinarily travelsfromPhiladelphia to the various cities taking withthem theirparaphernalia.The headquarters, as above indicated, of the Orchestra are in Philadelphia,and most of its expenses, other than relating to its tours, arise and are paid inthat State.These expenses include the purchase of musical scores, occa-sional purchase of instruments, printing of tickets, and advertising for the con-certs in Philadelphia.Programs and posters for concerts are produced underan arrangement whereby a Philadelphia company pays the expenses and retainsall receipts from advertising.During the 1948-1949 season, approximately$1,000was paid for telegram and long-distance communications relating toconcerts.During the season in question, the Orchestra received $20,000 from the Colum-bia Broadcasting Company for eight 1-hour broadcasts from Philadelphia.Thesebroadcasts were over the Columbia Broadcasting Company's national network.For many years the Orchestra has each year, under an arrangement withColumbia Records, Inc., made recordings in Philadelphia under an arrange-ment for receipt of royalties upon sale of records so produced.The receiptseach year of such royalties are from the sales of all records previously made bythe Orchestra.The royalties in any particular year, received from records madethat year, vary from 0 to $10,000.The Orchestra received during the 1948-49season royalties of approximately $160,000 from the sale by Columbia Records,Inc., of records previously made by the Orchestra.Obviously, such sales weremade not only in Pennsylvania, but also in other States.It is contended by the Respondent Orchestra and the Respondent Union thatthe Orchestra is not subject to the Act on account of being a noprofit cor-poration.The undersigned finds no merit in this contention.2It is also con-tended that the type of product furnished by the Respondent Orchestra is notcommercewithin the meaning of the Act.The earlier cases relied on with respectto baseball, vaudeville, and musical performances tend to support. this conten-tion. 'It is the view of the undersigned, however, that under the more recentattitudeof the courts the facts in this case bring the Respondent Orchestrawithin the jurisdiction of the Board e It is clear that within the season of1948-49, the Orchestra received approximately $252,000 for performances out-side the Commonwealth of Pennsylvania.The legislative history with respectto the "featherbedding" section of the Act indicates that Congresshad in mindjurisdictionof the Federation and the Union as within the Board's jurisdiction.42Polish National Alliance,42 NLRB 1375,enfd.136 F. 2d 175,affirmed 332U. S. 643.s SeeGardellav.Chandler,172 F. 2d 402.LegislativeHistory of the LaborManagement RelationsAct(1948), pp. 316, 549, 584,813, and 1639. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned is of the opinion and finds that it will effectuate the policiesof the Act for the Board to exercise jurisdiction in this case 6-II. THE LABOR ORGANIZATION INVOLVEDPhiladelphiaMusical Society, Local 77, American FederationofMusicians,,is a labor organization within themeaning ofSection 2 (5) of the Act,admittingto membership employees of the Orchestra.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsThe Union is the Philadelphia Local of the American Federationof Musicians.For many years it has had annual contracts with the Orchestra relating to em-ployment, salaries, and working conditions of musicians in the Orchestra. Indi-vidual annual contracts of employment have also been regularly entered into be-tween the Orchestra and its musicians. In the contracts involved in this case boththe trade agreements between the Union and the Orchestra and the employmentagreement between the Orchestra and Karella, contain provisions incorporatingby reference all applicable provisions of the other.The trade agreement between the Union and the Orchestra for the season of1948-49 contained a provision, the same as in the contract for the previousseason, that all rules, regulations, and conditions not mentioned therein were tobe in accordance with the rules and regulations of the American Federation ofMusicians.The bylaws of the Federation, effective at all times here involved,contained provisions relating to the transfer of a member of one Local to a Localwhere the member desires to play. These bylaws will be considered in detailhereinafter.As background in considering the facts in this case, it should be noted that allmusicians in the Orchestra are members of the Federation and that HarlMcDonald, the manager of the Orchestra, Eugene Ormandy, the conductor, andHenry W. Schmidt, personnel manager, are members of the Federation and of theLocalIn addition, it has been the practice and has been recognized as the prac-tice by the Orchestra, the Federation, the Union, and the musicians employedby the Orchestra, that all musicians employed by the Orchestra shall be membersof the Federation and the Union.The Orchestra employs one tubist.For many years the tubist had been oneDonatelli.Early in 1948, Donatelli was notified that his annual contract wouldnot be renewed for the season of 1948-49 but that he would be given a pension.This action was taken on account of Donatelli's age.He was to be permittedto continue through the balance of the 1947-48 season.Donatelli indicatedhis unwillingness to retire at the end of the season.The Orchestra notified theUnion of the situation and requested of the Union an audition for candidates forthe position of tubist for the following season.The Union declined to consentto such audition, claiming that Donatelli's position would not be vacant.During the spring of 1948, Donatelliwas on occasions ill and a substitute wasnecessary on concerts using a tuba player.Torchinsky, a tubist in the NBCorchestra, was first used but because of commitments to the NBC orchestra, hecould not continue to substitute and another tubist was necessary.At that timeKarella was suggested to McDonald who arranged, with the consent of the Union,for him to come to Philadelphia.Karella played in several concerts.He wasa inenlber of Local 10 of the Federation, in Chicago.17The result of his satisfactory performances was an offer for probational em-ployment as tubist for the 1948-49 season.A contract was sent to him at his5Stanislaus Implement,91 NLRB 618. PHILADELPHIAORCHESTRA ASSOCIATION553home in Chicago, was signed and returned to the OrchestraThe contract wasdated April 21, 1948, and in the usual form for "the concert season of 1948-1949(1-year probation as per trade agreement)."The trade agreement referred towas the trade agreement for the current year and its expected ontinuation forthe season 1948-49.The trade agreement provided for prof ational employ-ment for the first year of a new employee and specifically stated that conditionsgoverning automatic renewal of contracts should not apply during the first yearof employment as a member of the Orchestra. The concert season of 1948-49referred to in Karella's contract was recognized by the parties as expiring onApril 24, 1949, which date was treated as the end of the regular season.Furtherconcerts were regularly considered as postseason tours.The 1948-49 season opened with a concert in Philadelphia on October 1.The first rehearsal was scheduled for September 27.Karelia came to Philadel-phia shortly before the first rehearsal and reported to McDonald. It is apparentthat on September 13 he obtained from the secretary of Local 10 at Chicago atransfer card indicating that he was a member in good standing of that Local.He brought such transfer card with him to Philadelphia.The bylaws of the Federation in effect in 1948 are contained in Article 14.Section 1 of that Article provides that members wishing to locate in anotherjurisdiction shall upon application to their local secretary be issued a transfercard if a member in good standing Section 2 provides that any local uponpresentation to it by a member of a properly executed transfer card and uponpresentation by such member of his membership card in the local which issuedhim the transfer card showing good standing and on the payment of currentquarterly dues, shall issue to the holder of such card a local membership cardand place his name upon the role of membership, which shall entitle such memberto all the privileges of the Local except voting rights, sick or death benefits,or full membership until the full amount of initiation fees has been paid. Sec-tion 3 provides that a member may deposit his transfer card with any local inthe jurisdiction of which he has established a bona fide residence, which transfercard shall be kept on file by the secretary of the local in which it is deposited.Section 8 provides as follows : "A member cannot, before depositing his transfercard with a local and before obtaining the quarterly due card from the secretaryof same, solicit, accept or fill an engagement in the jurisdiction of the local unlessit is otherwise provided for by the laws of the Federation."'Section 25 of said Article is as follows : "If it can be proven that in the interimbetween arrival and the presentation of card, a member has violated any of theLocal or the Federation laws, the member shall, after trial and conviction by theExecutive Board of the Local in whose jurisdiction the offense was committed,be fined not to exceed the sum of one hundred dollars ($100). The fine is to bepaid into the treasury of the Federation."Karelia on a date shortly before September 21, went to the Academy of Musicin Philadelphia to determine whether his tuba had been delivered there andfound that an audition was in progress.He talked with Mr. Liuzzi, the presidentof the Union and chairman of its executive board.He had not previously knownLiuzzi.According to Karelia, Liuzzi asked him if he was Karelia and asked himwhat he was doing there. Karella stated that he was to play in the Orchestraand Liuzzi said that he would not accept his transfer.Liuzzi's version does notsubstantially differ.According to him, he told Karelia that as a member of theChicago Local he should know that the Philadelphia Local had power to refusea transfer if a musician comes into the jurisdiction with an engagement "in hispocket," and testified that he told Karelia that he would save time not to cometo the Local to present his transfer because it would be turned down.He testified 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat his executive board had directed him not to accept any transfers of memberscoming into the jurisdiction with an engagement contract.The same day Karelia talked to Schmidt, personnel manager of the Orchestra.Schmidt advised him to deposit his transfer card with Liuzzi and if he was notaccepted to deliver the transfer to McDonald, the manager of the Orchestra.The next day or within the next few days, Karelia went to Liuzzi's office andpresented the transfer card.There is no dispute that Liuzzi refused to acceptthe deposit of the transfer card.Karelia then reported to McDonald that Liuzzi had refused to accept histransfer card and asked his advice. According to Karelia, McDonald advised himnot to worry and stated he would take care of the matter.McDonald testifiedthat he told Karelia that the Orchestra had entered into a contract with him andthat he should continue to play and that the Orchestra expected to go throughwith his contract. It is clear from the testimony of McDonald and Karelia thatMcDonald advised Karelia to submit to the Union his transfer card and hischeck for a year's dues inthe Union. This Karelia did on October 2 and receiveda reply dated October 4 from Liuzzi stating that he had talked with Mr.McDonald and had told him that he was in no position to accept the transferat that time.He further wrote that McDonald had been advised thathe, Liuzzi,would "take the `tuba matter' up with my Executive Board at its next meeting."On October 13, the next regular meeting of the executive board of the Union,the "tuba matter" was considered. It is apparent that Karelia went to the unionoffice.He testified that he had thought it was to be "an interrogation board" butthat the secretary informed him that the boardhad decidedthat heshould leavethe Orchestra immediately.Karelia asked the secretary to put the decision inwriting and took the statement to McDonald, who told him not to worry, thatthe Orchestra would take care of any fines and that he should continue to play.Karelia testified credibly to a conversation during this period before a rehearsalin which he was approached by Schmidt and one Tomei, a former president of theUnion, who played in the Orchestra. It will be recalled that Schmidt,a memberof the Union, was also personnel manager of the Orchestra. Schmidt stated toTomei that he wanted him to hear the conversation. Schmidt told Karelia thathe had two conflicting orders to give him, one from Liuzzi to tell Karelia "to getoff the stage" and one from McDonald to continue to play.He stated that hisdirection to Karelia not to play was by reason of Liuzzi's instruction to Schmidtas a unionmember.The direction from McDonald was through Schmidt aspersonnelmanager.On October 13, 1948, after the meeting of the executive committee of the Union,the Union sent a telegram to McDonaldas managerof the Orchestra,as follows :"Be advised that Executive Board Local 77 has found Karelia guiltyof enteringour Jurisdiction contrary to our national laws and therefore has been instructedto leave Philadelphia Orchestra engagement immediately."Upon receipt of thistelegram, McDonald referred it to the attorneys for the Orchestra, who on October18 wrote Liuzzi a vigorous letter stating that such instructions to Karelia to leavethe Orchestra werean unfairlabor practice under the Actand indicating thatthe Orchestra would resist suchpressureto the extent of filing charges with theBoard, seeking an injunction and possibly bringing an action for damages. It isapparent from Karella's testimony that these pressures by the Unionon Karelia.and the Orchestra were taking place shortly before the scheduled concert at.Richmond, Virginia, on October 18.Karelia credibly testified that shortly beforethat concert Schmidt informed him that Liuzzi had asked Schmidt to call Liuzziand tell him if Karelia performed on the Richmond concert and that in thatevent the Orchestra members would probably be called off the performance. In, PHILADELPHIA ORCHESTRA ASSOCIATION555Richmond, according to Karelia, McDonald called him at his hotel and told himthat he should not worry, that the attorneys for the Orchestra had instructed theUnion that they were not to interfere with the concert that night.Kareliaplayed and there was no strike.In the management of the Orchestra, Eugene Ormandy, the conductor, con-centrates on the musical aspects of performance and is shielded by McDonaldfrom annoyances and disturbance with respect to business and othernonmusicalproblems.Both McDonald and Ormandy testified with respect to Ormandy'sjudgment concerning Karella's measuring up to the standards of performance ofthe Orchestra. It is clear that this matter of judgment is one left to Ormandy.Sometime in November 1948, according to McDonald, Ormandy told him thatKarella was a very capable technician but that he was not fitting into the brasssection.Ormandy testified that many brilliant technicians lack the flexibilityenabling them to fit into the playing of a whole orchestra, many of whose mem-bers may be less brilliant in individual performance.Ormandy at that timefelt that Karelia was not so fitting in.McDonald advised him to bepatient.A few weeks later, according to McDonald, Ormandy advised thathe was nothaving any better success in discovering in Karella the flexibility and adjustmentthat he desired.Sometime in November 1948, Karella saw Liuzzi at the Academyof Music andasked him how things were working out. According to Karelia whom the under-signed credits, Liuzzi said, "We are going to throw the book at you."On December 28, 1948, Ormandy dictated to his secretary and sent to McDonalda memorandum referring to several matters and including the following, "Forthe time being the ones who are to be let out are Snader and Karelia."January 15, 1949, was the date fixe$ by the general contract by which eitherthe Association or an employee should notify the other party as to renewal forthe following season.On January 3, Ormandy sent to McDonald a memo-randum, as follows : "This is to inform you that Mr. Clarence Karella, the tubaplayer, has not measured up to my satisfaction and since he is hereon a one-year probationary contract, he should be notified that his contractwill not berenewed for.the Season, 1949-1950."Between January 3 and January 6, theexecutive committee of the Orchestra approved Ormandy's recommendationthat Karella's contract not be renewed.On January 6, 1949, McDonald wrote to Karella as follows :As you know, all contractsfor newcomersto the Orchestraare made ona one-year probationary basis.I very much regret to have to notify you that wecannot renew yourcontract for the Season, 1949-1950.The whole of the Union controversy has been unfortunate and you are,of course, not to blame for the confusion that has resulted.Under thecircumstances, however, our Board feels that it would be inadvisable toattempt an extension of your contract beyond the current season.Mostsincerely.Both McDonald and Karella agree in their testimony that therewas con=versation between them regarding the letter of January 6.McDonald did notrecall that Karella called him on the telephone.His recollection is that Kareliaspoke to him at the Academy of Music saying that he had the letter and that hewas in a disturbed state.Karella's testimony is that he immediately calledMcDonald and asked him what the letter meant. According to him, McDonaldsaid in effect that they had to live with union organizations.According toKarella, he sympathized with McDonald but said, "You can't let me down this 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDway.After all, you have put me in jeopardy."Karella testified thathe askedMcDonaldfor permission to publish the letter on account of the wrongbeing donehim, said toMcDonald, "If it's true that you were pushed into this decision,I want it known by the public that that is the way I lost my job, to keep myprofessionalstanding."According to him, McDonald said, "Don't go off half-cocked.I will call you back."Karella further testified that in this conversationhe asked McDonald when the season would end and whether he was to go toEngland aspart of the season, that McDonald told him that the season ran toJune 23 and that he was to go on the English tourHe further testified thatMcDonaldcalled him later, and told him not to worry about everything andthat everything was all right. I credit Karella's account, and hereinafter findthatMcDonald was attempting to cushion the blow-the fact that Karella wasnot sasisfactory to Ormandy.Late in January or early February, Karella went to Liuzzi's office and dis-cussedhis union situation. It is clear that at this time Karella was disgustedand was considering leaving the Orchestra in PhiladelphiaAccording to Liuzzi,Karella came to his office and discussed his difficulties and indicated that heshouldleave.Karella then suggested that he might leave the Orchestra afterplaying in Chicago, Karella's home.Apparently shortly before this meetingKarella asked his attorney, Mr. Kremer, to try to work the matter out with Mr.Moldawer, attorney for the UnionAfter Karella talked with Liuzzi aboutleaving only after playing a concert in Chicago, Liuzzi and Moldawer insistedthat lie resign immediately and Karella told him that "the whole deal is off."On February 17, 1949; the Union wrote McDonald as follows : "The Exec-utiveBoard of Local 77, A. F. of M. has instructed me to notify you that sincethe tubist Clarence Karella is not a member of this Local and has not had histransfer accepted by this Local, all the other members of the PhiladelphiaOrchestra will be advised that they may not perform with the said Karella onor after March 7, 1949."McDonald credibly testified that verbal statements tothe same effect were made over the telephone by either Liuzzi or Scola, secretaryof the Union. It is entirely clear that the Union was threatening to call itsmusicianson strike against the Orchestra if Karella continued to perform afterMarch 7.Thereafter and before March 3, 1949, Liuzzi conferred with OrvilleH. Bullitt, president of the Orchestra, with respect to the threatened strike.Bullitt suggested that the dispute be arbitrated.There followed an arbitration proceeding iri which a decision dated March 7,1949, was issued.The Orchestra selected a Mr. Drinker, the Union a Mr. Ingber,and the two chose Judge WinneW It is not clear from the record exactly whatissues were presented to the arbitration board.There was no formal agreementfor arbitration.From a reading of the arbitration decision -there can be nodoubt that the matter of retention of Karella was involved.McDonald testifiedthat he was present representing the Orchestra and that the matter to be arbi-trated arose from the Union's demand that the Orchestra hold an audition toselect a tubist,McDonald testified that the Orchestra was willing to have suchan auditiononly if Ormandy would be the judge. It is thus apparent that afterthe February 17 threat to strike, there was an attempt to solve the problem bysuggestingthat an audition be held to determine whether Karella or anothermusicianshould fill the position of tubist and that the Union and the Orchestrawere not able to agree on who should judge the audition. From the evidence itis clear thatthe arbitration as conducted and decided covered the more basicissue, whetherKarella should be permitted to play. PHILADELPHIA ORCHESTRA ASSOCIATION557.The decision reads as follows :We recognize the rules of the Union which/aim at givingpreference ofemployment to local musicians where talent is equal.Clarence Karella, of Chicago, was hired for the 1948-49 seasonat a timewhen the management of the Orchestra concluded that there was not avail-able a tuba player acceptable to the musical director.. An audition shouldhave been made In failing to arrange, neither side was without fault.We are now faced with the fact that to terminate Karella'semploymentat this time might impair the high standards of the Orchestra.There is nolocal man acceptable to the musical director before April 23, 1949.We are, therefore, of the opinion that the employment of Karelia shouldterminate on April 23, 1949, at which time a local man acceptable to themusicaldirector will be available for the tour of the Orchestra both abroadand in this country.We commend the parties for continuing the concerts pending thedecisionof the dispute by arbitration.This arbitration decision, of course, did not pass in any way upon the funda-mental dispute between the Union and the Orchestra which was.whether Karellashould be allowed to play when his transfer card had been refused by the Union.On April 8, 1949, McDonald wrote Karelia a letter stating that his contractwas the usual one-season probationary contract, commenced on September 27,1948, and would terminate on April 24, 1949.Karella's contract was not renewed.B. The Philadelphia Orchestra AssociationAs indicated above, the Orchestra is alleged to have discriminatedagainstClarence O. Karelia by terminating his employment on or about April 24, 1949,for the reason that he was not a member in good-standing of the Union. Thediscrimination claimed as termination relates to the failure to employ Karellabeyond April 24, 1949, when his probational contract for the season of 1948-49expired.The issue is whether the Orchestra failed to'continuehis employmentmeasuredtip to the standards of performance of the Orchestra.The chronology of events set out above sheds light on this issue, butmakes itsdifficulty apparent.In the first place, there is very little conflict in the evidenceas to the relations between Karelia and the Union and between Karelia and theOrchestra during the period involvedIt is my opinion that the witnesses weresubstantially credible.There are circumstances tending strongly to indicate that theunion difficultiesKarella was having would cause the Orchestra to wish to relieve itself of anannoying situation by not renewing Karella's contract.There wasdifficultywith respect to his playing from the time he reported for the 1948-49 season.The Union resented the execution of a contract between Karelia and the Orches-tra for the season without Karelia having previously deposited his transfer.Section 8 of the bylaws of the Federation clearly prohibits sucha contract, butthe express right in Section 2 to deposit a transfer card is nowisequalified bySection 8.I am of the opinion that the bylaws of the Federation could notlegally,justify the Union in refusing to accept Karella's deposit ofhis transfer card.The Union took the position that it was so justified and throughoutthe seasonpressed both Karella and the Orchestra for Karella not to play.Such pressure ishereinafter found to bea violationof the Act. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Itmust be keptinmindthat McDonald,manager,and Schmidt,personnelmanager, were members of, the Union and were desirous of working out thedifficultywithin union objectives to the satisfaction of the Union as well as of theOrchestra.Karelia himself was a member of the Chicago Local, and wasinterestedin working out the problem in some way whereby he would be per-mitted to deposit his transfer card and play in the Orchestra without being on badterms withthe Union.McDonald several times told Karelia that he should not worry and that thingswould workout.It seems clear that Karelia was genuinely surprised when hereceivedMcDonald's letter of January 6, stating his contract would not berenewed, particularly in view of the last paragraph.This paragraphunques-tionably gives the union controversy as the reason for not renewing the contract.It first saysthat "the whole of the Union controversy has been unfortunate, andyou are, ofcourse, not to blame for the confusion that has resulted." It thenfollows withthe statement that the Orchestra feels "that under the circumstancesitwould beinadvisable toattemptan extension of your contract beyond thecurrent season."(Emphasis supplied.)This letter, written by McDonald onbehalf ofthe Orchestra, certainly says to Karelia that his contract will not be.renewed because of the union controversy and the resulting confusion. It impliesthat the union would continue to resist his employment. In the usual discrimina-tioncase in a commercial or manufacturing business a finding that the employeewas discriminated against would seem entirely appropriate in such a situation.The nature of the product involved in the concert activities of the Orchestra-nearperfect orchestral music-and the relationship of its musical director inbringing such a product out of a group of employees require further consideration.I am satisfied from the record that Ormandy, as musical director of an,orchestrathat is considered by him to be one of the very few finest in the world, is extremelyinterestedin the quality of performance of each member of the Orchestra and in'determining whether to continue a probational employee for the following yeardecides the matter on its musical merits. It is also apparent that Ormandy islargely shielded by McDonald from business and administrative problems andannoyancesand left to devote his time and attention to the directorship of themore than 100 musicians.The record is clear that Ormandy, within several weeksafter theopening of the season, was troubled about the quality of Karella's play-ing.He testifiedthat it was not a question of whether Karelia played excellently,for he did, but that he did not seem to merge into the playing of the Orchestra withthe degreeof coordination that is necessary for the high standard of performanceof the Orchestra.He told McDonald of his incomplete satisfaction, but gave someleeway inhope that Karelia would develop. In any event, having entered into acontract for the season, he decided to continue to hope that he could bring out suchimprovementas he felt necessary.He later told McDonald thathe was notsucceeding.I am satisfiedand find that Ormandy carne to the conclusion that Karelia shouldnot be continued beyond the season for the reason that in Ormandy'smusicaljudgment,Karelia did not measure up in performance to the standard Ormandy'felt necessary and that Ormandy's recommendation to the executive board wasnot on accountof the union difficulty.It is true that McDonald in notifying Karelia gave him the union difficulty asthe reason.He testified, in effect, that he did not wish to hurtKarella's standing'as a tuba playerby putting in the letter the fact that he had not provedsatisfac-'tory to Ormandy and felt that the union reason would harm Karelia far less inseeking connectionswith other musical organizations in the future.Kareliacredibly testified that when he went to McDonald immediately after receiving the PHILADELPHIA ORCHESTRAASSOCIATION559letter of January 6 and asked McDonald what the meaning was, McDonald saidthat they "had to live with union organizations."McDonald was not frank with]Karelia in this connection.It is my opinion and I find that he was avoiding theunpleasant fact of Ormandy's dissatisfaction by blaming the Union.McDonald's.explanation of including the paragraph in the letter is accepted. It is found thathe was unwilling not only to put in writing but also to tell Karelia that the realreason was his failure to measure up to the Orchestra standard.The undersigned is satisfied from the record and has found that Ormandy'srecommendation was based upon his judgment of the quality of Karella'splaying, and that such judgment was not affected by the Union difficulty. Ifurther find that without the approval of the musical director the contract ofKarelia would not have been renewed. Accordingly, it is my judgment thatthe union difficulty was not a substantial cause of the nonrenewal of Karella'scontract and that the Respondent Orchestra did not discriminate against Kareliain regard to his tenure.Since the interference, restraint, and coerciot alleged in the complaint de-pends upon the alleged discrimination with respect to the termination of Karelia,it likewise has not been proved, and the undersigned finds that the RespondentOrchestra has not interfered with, restrained, or coerced its employees in ter-minatingKarella's employment.C. Philadelphia Musical Society, Local 77The Union is alleged in the complaint to have attempted to cause and causedthe Orchestra to discriminate against Karelia in violation of Section 8 (a) (3)of the Act.Since I have found that the Orchestra did not terminate Karelia onaccount of his nonmembership in the Union, the allegation that the Unioncaused such termination in violation of Section 8 (a) (3) must fall. It isaccordingly found, for the reasons above set out, that the Union has not causedsuch discrimination by the Orchestra against the employee.The situation is quite different, however, as to the allegation that the Unionattempted to cause the Orchestra to discriminate against Karelia in violationof Section 8 (a) (3). The evidence is overwhelming and substantially notdenied that the Union repeatedly attempted to cause the Orchestra not to permitKarelia to play. It is unnecessary to go through the evidence in that respectas heretofore set out, wherein it clearly appears that the Union,inwritingand orally, asked Karelia not to play, asked the Orchestra not to permit himto play, and threatened, in writing and verbally, to cause the other employees,of the Orchestra to refuse to play, in the event that Karelia should play.Therecan be no doubt of this factual situation.It is contended by counsel for the Union that since a necessary element ofthe allegation of attempting to cause the discrimination is that such discrimina-tion should be in violation of Section 8 (a) (3), there is included the elementof encouraging or discouraging a labor organization.The Union contends thatthere can be no finding and conclusion of 8 (b) (2) in this case since termina-tion of Karelia could not reasonably have encouraged membership in the Unionand unquestionably could not have discouraged membership in any labor organi-zation.I agree that there does not appear any aspect of discouragement whichwould result from Karella'sterminationunder pressure from the Union, butthe same isnot true with reference to encouragement.The Board passed uponthe same problem in theAmerican Pipe and Steel CorporationandInternationalBrotherhood of Boiler Makers, etc.,93 NLRB 54.There it was contended thata discharge or suspensionwould not violateSection 8(a) (3) and8 (b) (2)because theemployeewas alreadya union member andsuchdischarge or sus-pension would not encourage membership in a labor organizationbut would 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly encourage the acceptance of a membership obligation, in that instance,hiring through a hiring hall by one already a member.The Board did not agreewith the contention and held that the enforcement of an alleged obligation ofmembership by causing or attempting to cause the employer to discharge theemployee would strengthen the position of the local and forcibly demonstrateto the employees that membership in as well as adherence to the rules of thatorganization was desirable.So, in this case, I am of the opinion and find thatenforcement of the requirement of transfer would have the effect of encouragingmembership in the Union eOn the basis of the entire record, I find that the Union attempted to causethe Orchestra to discriminate against its employee, Clarence O. Karella, inviolation of Section 8 (a) (3) of the Act.The complaint also alleged that the Union directed, instructed, and threatenedKarelia against continuing in the employ and performing any services for theOrchestra.Findings have already been made which cover this issue. It isunnecessary to repeat in detail the evidence of the written and oral instruc-tions to Karelia that he should leave his employment with the Orchestra. Thiswas clearly interference with his right to employment with the Orchestrawithout engaging in union activities including transfer to or membership inthe Union.Actually the threats to the Orchestra that the other union memberswould be called off stage if Karella played were threats and directions toKarelia as well. It is found that the Union directed and instructed andthreatened employee Karelia against continuing in the employ of and performingservices for the Orchestra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in Section III, above, occurringin connection with the operations of the Respondent Orchestra, described inSection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent Union has vigorously attemptedto cause the Respondent Orchestra to discriminate against an employee andhas interfered with, restrained, and coerced the employee in the exercise ofthe rights guaranteed in Section 7 of the Act, it will be recommended that theRespondent Union cease and desist from such illegal activities.These activitiesstrike at the primary objectives of the Act and manifest a purpose to defeatemployees in the exercise of the rights guaranteed thereunder. In order tomake effective the guarantees of Section 7 of the Act, it will be recommendedthat the Respondent Unioix cease and desist from in any mannerinfringingupon the rights guaranteed by the Act.CONCLUSIONS OF LAWOn the basis of the foregoing and upon the entire record in the case, theundersigned makes the following conclusions of law:1.Philadelphia Orchestra Association is-engaged in commerce and activitieswhich affect commerce within the meaning of Section 2 (6) and (7) of theAct.EAccord:The RadioOfficers'UnionoftheCommercial TelegraphersUnion,AFL,92NLRB 1266. PHILADELPHIA ORCHESTRA ASSOCIATION5612.Philadelphia Musical Society,Local 77, American Federation of Musicians,is a labor organization within the meaning of Section 2(5) of the Act.-3.By attempting to cause the Respondent Orchestra to discriminate againstits employee,Clarence O. Karella,on account of his nonmembership in theRespondent Union, the Respondent Union engaged in and is now engaging inunfair labor practices within the meaning of Section 8(b) (2) of the Act.4.By restraining and coercing Clarence O.Karella, an employee of theRespondent Orchestra,in the exercise of rights guaranteed in Section 7 of theAct, the Respondent Union engaged in and has continued to engage in unfairlabor practices within the meaning of Section 8(b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.6.The Respondent Orchestra,in connection with its nonrenewal of the con-tract of Clarence O. Karella, did not engage in and is not now engaged in anunfair labor practice within the meaning of Section 8(a) (3) or 8 (a) (1)of the Act. ,7.The Union,in connection with its insistence that Clarence O. Karella beterminated,did not cause the Respondent Orchestra to terminate said Karellain violation of Section 8 (a) (3) of the Act and did not engage in and is notnow engaged in an unfair labor practice within the meaning of Section 8 (b)(2) of the Act.[Recommended Order omitted from publication in this volume.]Appendix ANOTICE TO ALL MEMBERS OF PHILADELPHIA MUSICAL SOCIETY,LOCAL 77, AMERICANFEDERATION OF MUSICIANS,AND TO ALL EMPLOYEES OF PHILADELPHIA ORCHESTRAASSOCIATION,PHILADELPHIA,PENNSYLVANIA :Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE, PHILADELPHIA MUSICAL SOCIETY, LOCAL 77, AMERICAN FEDERATION OFMUSICIANS,WILL NOT attempt to cause PHILADELPHIA ORCHESTRA ASSOCIA-TION, its officers,agents, successors,or assigns,to terminate or otherwisediscriminate against employees in regard to their hire or tenure of employ-ment, or any term or condition of employment in violation of Section 8 (a)(3) of the Act.WE WILL NOT in any other manner restrain or coerce employees of PHILA-DELPHIA ORCHESTRA ASSOCIATION,its successors or assigns,in the exerciseof the right to refrain from engaging in any or all of the concerted activitiesguaranteed in Section 7 of the Act.PHILADELPHIAMUSICAL SOCIETY, LOCAL77,AMERICAN FEDERATION OF MUSICIANS,Union.By --------------------------------------------------(Representative)(Title)Dated--------------------iThis notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.